DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 166 does not appear to be in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner recommends the applicant review the specification and drawings for any additional reference number issues.


Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on March 21st, 2022 is acknowledged. The traversal is on the ground(s) that searching Species A and Species B together would not create a serious search burden for the examiner. This is not found persuasive because the disclosure provides limitations for a first species, i.e. closure means 10 extending from the rear surface 44 that is not adjustable (see Figure 10), and limitations for a second species, i.e. a closure means 110 that extends through rear surface 144 and is adjustable by a threaded connection with element 104 (see Figure 11).
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is allowable. The restriction requirement between Group I and Group II and Species A and Species B, as set forth in the Office action mailed on January 26th, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I and Group II and between Species A and Species B are withdrawn. Claims 13-17, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mukasa (U.S. Patent 6,386,872) discloses a device comprising a cartridge (1) having an cylindrical internal space, a cartridge head (4), a conveying plunger (3), a dispensing plunger (2), a first hollow space (1a), a second hollow space (2a), a rear-side part (the rear end of the element one roughly about element 1f) of the internal space of the cartridge including a front part bordered by a rear side of the conveying plunger (see Figure 3 for example), and a feedthrough (2c). The cartridge head includes a dispensing opening capable of dispensing bone cement dough, wherein the cartridge head closes a front side (1d) of the cartridge except for the dispensing opening. The conveying plunger is arranged within the internal space of the cartridge and is supported in the internal space of the cartridge such that the conveyor plunger is capable of being pushed in the direction of the dispensing opening (see Figures 1-3). The conveying plunger includes a front side that faces the dispensing plunger and includes a surface that tapers with a funnel shape in the direction of the dispensing plunger. The dispensing plunger is arranged in the internal space of the cartridge between the dispensing opening and conveying plunger and is supported in the internal space of the cartridge such that the dispensing plunger is capable of being pushed in the direction of the dispensing opening (see Figures 1-3), wherein a rear side of the dispensing plunger, which faces the conveying plunger, comprises a depression that tapers with a funnel shape from the internal wall of the cartridge inwardly in the direction of the cartridge head, wherein the projecting surface of the conveying plunger can be inserted into the funnel-shaped surface of the dispensing plunger such that the surfaces are matching surfaces, i.e. matching funnel or cone shaped surface, capable of reducing the volume of the second hollow space to 1% or less of the starting volume (see Figure 3) and wherein the conveying plunger further includes a cylindrical pin on a front side of the plunger capable of being inserted into a cylindrical depression of the feedthrough (the pin creates a cylindrical depression as it is pressed against element 2c until element 2c breaks at element 2e). The first hollow space is bordered by the cartridge head, by internal walls of the cartridge, and by the dispensing plunger, wherein the first hollow space is capable of receiving a cement powder. The second hollow space is part of the cylindrical internal space of the cartridge, wherein the second hollow space is bordered by the dispensing plunger and the conveying plunger (see Figure 3 for example). The feedthrough is positioned at a lowest tip of the tapering depression of the dispensing plunger and connects the first hollow space and the second hollow space, wherein the feedthrough is permeable to liquid (after breaking the seal the feedthrough is permeable to liquid) but impermeable to cement powder (prior to breaking the seal the feedthrough is impermeable to cement powder). Mukasa fails to disclose the device further comprising a fluid opening arranged in the conveying plunger and a closure means arranged on the dispensing plunger configured to close the fluid opening. The examiner was unable to find a reference and/or combination of references that disclose the device of claims 1 and 13 as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775